Citation Nr: 0514306	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1997 for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A medical expert


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from August 1984 to March 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted a total rating due to 
unemployability from September 15, 1997.  The veteran appeals 
the effective date assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted an application for increased 
compensation based on unemployability on September 15, 1997.

3.  The record does not establish a date within one year 
preceding the September 1997 claim on which it is factually 
ascertainable that the veteran's service-connected 
disabilities caused him to become totally unable to obtain 
and maintain gainful employment.


CONCLUSION OF LAW

Criteria for assignment of an effective date earlier than 
September 15, 1997 for the grant of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims for increased ratings, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise it will be the date of receipt of claim.  
See 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. Section 5110(b)(2) and 
38 C.F.R. Section 3.400(o)(2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise, the general rule of 38 C.F.R. 
Section 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. Section 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
Section 3.400(o)(2));

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. Section 3.400(o)(2)).

Harper, 10 Vet. App. At 126.

The record reflects that on September 15, 1997, the veteran 
submitted an application for increased compensation based on 
unemployability reflecting that he had not had full-time 
employment since discharge from service in March 1989.  The 
veteran also reported that he had four years of college 
education and had worked 40 hours per week as a cook from 
January 1997 to February 1997.

VA treatment records were obtained reflecting psychiatric 
treatment for schizophrenia and alcohol dependence in 1996 
and 1997.  The veteran was described as alert and spontaneous 
with logical thoughts in April 1997.  In June 1997, he 
underwent vocational counseling and was found to have 
logical, coherent and relevant thoughts, to be having no 
hallucinations or delusions, to have an appropriate affect, 
and to be oriented.  It was noted that the veteran was newly 
married and seeking employment following completion of his 
studies.

The veteran underwent VA examination in October 1997 and 
complained of not being able to obtain employment due to 
nervousness.  Axis I diagnoses of schizophrenia and alcohol 
dependence in remission were rendered and a Global Assessment 
of Functioning (GAF) score of 60 was assigned.

Based on the evidence as outlined above, the RO denied 
entitlement to a total rating based on individual 
unemployability in a December 1997 rating, finding that the 
veteran had not been determined unable to obtain and maintain 
employment due to service-connected disabilities.  Since that 
time, however, the veteran submitted the medical opinion of a 
private physician indicating that the veteran has been unable 
to perform gainful employment since his discharge from 
service.  Based on that opinion and additional treatment 
records and VA examination reports dated subsequent to 1997, 
the RO granted entitlement to a total rating based on 
individual unemployability, assigning September 15, 1997, as 
the effective date of the grant of benefits.

Given the evidence of record, the Board finds that September 
15, 1997, is the earliest possible date for assignment to the 
grant of a total rating.  In fact, it may be earlier than the 
date entitlement actually arose and, as such, more liberal 
than the regulations allow for in such a situation.  
Specifically, there is no medical evidence dated prior to 
September 1997 suggesting that the veteran was unable to 
perform gainful activities.  In fact, treatment records dated 
shortly before the veteran submitted his application for 
increased compensation show that he was making an effort to 
obtain employment, that he was oriented and having logical 
thoughts notwithstanding his diagnosis of schizophrenia.

The Board points out that even if the opinion of the medical 
expert who testified before the RO on two occasions that the 
veteran was unable to perform work activities since his 
discharge from service, that one did not have to be a 
psychiatrist to see that the veteran was sick and would never 
work again, was accepted as fact, the procedural posture 
presented in this case remains the same.  Evidence dated 
prior to September 1997 does not show that the veteran became 
unemployable due to service-connected disabilities within the 
one year before he filed his claim, the claim was filed on 
September 15, 1997, and the evidence submitted and dated 
subsequent to September 1997 shows that the veteran is 
unemployable due to his service-connected psychiatric 
disorder.  No amount of testifying in hindsight as to the 
time when the veteran probably became unemployable will 
change the fact that the veteran did not submit an 
application for a total rating until September 15, 1997, and 
the grant of benefits is based upon evidence dated subsequent 
thereto.

Therefore, based on a complete review of the record, the 
Board finds that the veteran submitted his claim on September 
15, 1997, and the record does not establish a date within one 
year preceding the September 1997 claim on which it is 
factually ascertainable that the veteran's service-connected 
disabilities caused him to be totally unable to obtain and 
maintain gainful employment.  Consequently, an effective date 
prior to September 15, 1997, for the grant of a total rating 
based on individual unemployability is denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision denying the TDIU rating was made in 
December 1997, long before the VCAA was enacted, and the 
veteran raised the issue of entitlement to an earlier 
effective date for the TDIU rating in a notice of 
disagreement following the September 2002 rating decision 
granting TDIU.  Thus, it is not possible that VA could give 
the Section 5103(a) notice before the adverse AOJ decision 
was made.  Fortunately, the Court acknowledged in Pelegrini 
II that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

The Board also notes, concerning the Section 5103(a) notice, 
that VAOPGCPREC 8-2003 held that under 38 U.S.C.A. § 5103(a), 
VA, upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the AOJ 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  

Thus, because the effective date issue was raised in the 
notice of disagreement, VAOPGCPREC 8-2003 holds that section 
5103(a) notice would not be required; rather, the section 
7105 requirements should apply.  Nonetheless, the Board notes 
that the AOJ did send section 5103(a) notice to the appellant 
in July 2004.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran had a disability that 
rendered him unable to perform work activities prior to 
September 15, 1997, (2) VA would obtain relevant records from 
any Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  This letter also met the fourth 
element listed by the Court in Pelegrini I and again in 
Pelegrini II.  The Board also notes, however, that the VA 
General Counsel rendered a Precedential Opinion in February 
2004 holding that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in September 2004 that he did 
not have any additional evidence to substantiate his claim.

Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  He did, however, have a medical expert 
testify before an RO hearing officer in February 2000, 
concerning his TDIU claim, and again in May 2004, concerning 
his effective date issue.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An effective date earlier than September 15, 1997, for the 
grant of a total rating based on individual unemployability 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


